[*] Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.

Agreement # 101110-1

LICENSE AND DISTRIBUTION AGREEMENT

This License and Distribution Agreement (the “Agreement”), is made effective as
of 13th day of October, 2010 (the “Effective Date”), by and between BioParadox
LLC., a Delaware limited liability corporation (“BioParadox”) having an address
at 340 August Circle Menlo Park, CA 94025, and ThermoGenesis Corp, a Delaware
corporation (“ThermoGenesis”) having an address at 2711 Citrus Road, Rancho
Cordova, CA 95742.

Background

1. ThermoGenesis has developed its Res-Q Technology (defined below).

2. Res-Q has a number of applications for cell processing and extraction from
human tissue, including stem cell extraction from bone marrow and, of interest
to BioParadox, PRP (defined below) preparation from peripheral blood.

3. ThermoGenesis has certain patents and know-how with respect to Res-Q
Technology, and the ability to supply Res-Q Technology devices.

4. BioParadox is a leader in PRP for various medical indications, including in
particular cardiovascular indications, and is therefore interested in becoming
ThermoGenesis’ exclusive licensee and distributor for Res-Q Technology to make
PRP for use to treat or prevent cardiovascular indications, all more
particularly described below; and

5. The parties therefore wish to enter into the arrangement described below in
this Agreement, in which BioParadox will be ThermoGenesis’ exclusive licensee
and distributor, and ThermoGenesis will supply exclusively to BioParadox, Res-Q
Technology devices for production of PRP for use in the “Therapeutic Field”
defined below.

Agreement

BioParadox and ThermoGenesis hereby agree as follows:

ARTICLE 1
DEFINITIONS

As used in this Agreement, the following terms have the following meanings (with
derivative forms being interpreted accordingly) and the words “include,”
“including” and derivative forms of them shall be deemed followed by the phrase
“without limitation” (regardless of whether such words actually appear there and
drawing no implication as to inconsistent usage surrounding the actual inclusion
or non-inclusion of such phrase):

1.1 “$” and “Dollars” means United States dollars.

1.2 “Affiliate” means, with respect to a given legal entity, any other entity
that, directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such first legal entity. For this
purpose, “control” shall mean the ownership of fifty percent (50%) or more of
the voting securities entitled to elect the directors or management of the
entity, or the actual power to elect or direct the management or policies of the
entity by law, contract, or otherwise.

1.3 “Business Day” means any Monday, Tuesday, Wednesday, Thursday or Friday that
is not a national, statutory holiday in the United States.

1.4 “Claims” means, with respect to a particular item or product and a
particular patent, that such patent claims (whether directly or via the doctrine
of equivalents) the composition of such item or product or any of its component
parts or ingredients; a method of making or using it or them; or an item used or
present in the manufacture of such item or product.

1.5 “Confidential Information” means, subject to the limitations set forth in
Section 9.1, all confidential or proprietary information received by a Party
pursuant to this Agreement from the other Party including any and all of the
following kinds of information so received: any patent application or drawing,
trade secret, protocol, design, invention, idea, samples, assay components,
process, formula, or test data (including clinical data) relating to: any
research project, work in progress or development, engineering, manufacturing,
regulatory, marketing, servicing, financing or personnel matter of the
disclosing Party, its current or future products, sales, suppliers, clients,
customers, employees, collaborators, investors or business, whether in oral,
written, graphic or electronic form.

1.6 “Control” means, with respect to a particular item of Know-How, particular
Patent or other item of intellectual property that the applicable Party owns or
has other rights to and has the ability to grant to the other Party access to
and a license or sublicense (as applicable) under such item or rights as
provided for herein without breaching an agreement with a Third Party that is in
effect as of the Effective Date.

1.7 “FDA” means the United States Food and Drug Administration, and any
successor thereto.

1.8 “FDA/FDA Counterpart” means a supranational, regional, federal, state,
provincial or other local regulatory agency, department, bureau or other
governmental authority with jurisdiction over Regulatory Approvals, including
the FDA and its counterpart authorities through the world.

1.9 “Field” means production of PRP for use in the Therapeutic Field.

1.10 “IND” means any filing with any FDA/FDA Counterpart in order to permit
clinical testing in humans (that if accepted, or not rejected within a certain
time, will make it legally permissible to conduct such testing).

1.11 “Know-How” means any and all data, instructions, processes, methods,
formulae, materials, expert opinions, biological materials (including cell
lines, vectors and their progeny and derivatives), and information (including
biological, chemical, pharmacological, toxicological, pharmaceutical, physical,
analytical, clinical, safety, manufacturing and quality control data). Know-How
does not include what is set forth in any published and/or issued Patents.

1.12 “Laws and Regulations” has the meaning given in Section 5.11.

1.13 “Licensed Know-How” means all Know-How Controlled by ThermoGenesis or its
Affiliates and necessary or useful for the manufacture, development and/or
marketing of Licensed Products. For the avoidance of doubt, Licensed Know-How
includes all data with respect to Res-Q Technology that may be necessary or
useful to include in Regulatory Filings as to Licensed Product(s) or PRP
produced using Licensed Product, for the Field or Therapeutic Field
(respectively).

1.14 “Licensed Patents” means (a) the Listed Patents and (b) any and all other
Patents Controlled by ThermoGenesis or its Affiliate as of the Effective Date or
at any time during the Term that Claim Res-Q Technology.

1.15 “Licensed Products” means the Res-Q™ (Res-Q60 BMC)(“Res-Q”) device and
accessories for bone marrow processing, concentration and stem cell harvesting,
which consists of a processing tray and centrifuge (“Res-Q System”) and
disposable kit (“Res-Q Disposable”), and various accessories, as further
described on Exhibit A attached hereto, and any other Res-Q Technology.

1.16 “Listed Patents” means (a) the patent application set forth on Schedule 1;
(b) all patent applications claiming priority to or common priority therewith or
based on the foregoing, including all converted provisional or regular utility
filings, divisionals, continuations, continuations-in-part and substitutions
thereof; (c) all patents issuing on any of the foregoing, and all reissues,
reexaminations, renewals and extensions thereof; (d) all counterparts to the
foregoing in other countries; and (e) all Supplementary Protection Certificates
and other similar rights of ThermoGenesis or any ThermoGenesis Affiliate based
on any of the foregoing.

1.17 “Party” means BioParadox or ThermoGenesis; “Parties” means both of them.

1.18 “Patent” means any patent application or patent, including all of the
following kinds and their equivalents outside the United States (as applicable):
provisional, converted provisional (or regular), divisional, continuation,
continuation-in-part, and substitution applications; and regular utility,
re-issue, re-examination, renewal and extended patents (including Supplementary
Protection Certificates).

1.19 “PRP” means platelet-rich plasma, whether of human or other animal origin.

1.20 “Regulatory Approval” means, collectively with respect to a particular
jurisdiction, all governmental approvals (but excluding pricing and
reimbursement approvals), product and/or establishment licenses, registrations,
clearances or authorizations necessary for the manufacture, use, storage,
import, export, transport, marketing and sale of a composition as a
pharmaceutical, biologic or medical device in such jurisdiction.

1.21 “Regulatory Approval Application” means an application for Regulatory
Approval.

1.22 “Res-Q Technology” means the products set forth in Exhibit A and the Res-Q
Technology Improvements.

1.23 “Res-Q Technology Improvements” means any and all improvements,
enhancements, and modifications to and substitutes for the Res-Q technology by
or for ThermoGenesis or its Affiliates that are specific or beneficial to the
production, processing or concentration of PRP (including any subject matter of
the Listed Patents that are specific or beneficial to the production, processing
or concentration of PRP). Technology developed by or for BioParadox or its
Affiliates (or anyone deriving rights from them) is not considered to be
developed “by or for ThermoGenesis of its Affiliates” for purposes of this
definition or any other purpose, provided that it does not use materials
supplied by ThermoGenesis under this Agreement in such efforts and does not
infringe Licensed Patents in such efforts.

1.24 “Specifications” has the meaning, as to each Licensed Product, given in
Section 5.2.

1.25 “Supply Failure” has the meaning given in Section 5.18.

1.26 “Supply Product” means any Licensed Product manufactured by or for
ThermoGenesis for its Affiliates.

1.27 “Term” means the term of this Agreement, as determined under Article 10.

1.28 “Therapeutic Field” means treatment, prevention and diagnosis of any and
all cardiovascular and cardiac diseases and conditions using PRP (or any
fraction thereof, or any by-product of producing PRP) using Res-Q Technology,
including the treatment, prevention and diagnosis of peripheral vascular disease
using PRP whether or not in combination with other therapy(ies) or treatment(s).

1.29 “Third Party” means any entity or person other than BioParadox,
ThermoGenesis, or an Affiliate of either of them.

1.30 “Territory” means worldwide.

1.31 “Trademarks” means any trademarks or trade names of ThermoGenesis and/or
its Affiliates associated or used with Res-Q Technology.

1.32 “Valid Claim” means a claim of an issued patent within the Licensed
Patents, which claim has not expired, been abandoned (including via admissions
of invalidity and/or unenforceability), lapsed or been lost (including via an
interference) or been found to be invalid or unenforceable in a final decision
from which no appeal can be or is taken.

ARTICLE 2
GRANTS OF RIGHTS; COVENANTS

2.1 Technology License Grant. ThermoGenesis hereby grants to BioParadox and its
Affiliates an exclusive (even as to ThermoGenesis and its Affiliates), freely
sublicensable (through one (1) or more tiers of sublicensees, without the need
to obtain consent from ThermoGenesis or its Affiliates) license under the
Licensed Patents and Licensed Know-How (a) to use, research, offer to sell,
sell, import, export and otherwise commercialize Licensed Products for the Field
in the Territory; (b) to make and have made Licensed Products in the
circumstances as permitted in Section 5.18 or Article 10; and (c) to copy,
publicly perform, publicly display, and make derivative works of any literature
provided by ThermoGenesis with respect to the Licensed Product, but solely in
connection with the licensed activities of (a) and (b) for the Field.

2.2 Appointment As Distributor. ThermoGenesis hereby appoints BioParadox as the
exclusive distributor of Licensed Products for the Field in the Territory.

2.3 Exclusive Supply of Licensed Product for the Therapeutic Field.
ThermoGenesis shall, as more particularly provided for in Article 5, supply
BioParadox with Licensed Products for the Field. ThermoGenesis’ supply to
BioParadox shall be exclusive as to Licensed Products that are for the Field.
ThermoGenesis and its Affiliates shall not supply any Licensed Product to any
entity to produce PRP for use in the Therapeutic Field, and shall cease
supplying any entity that labels, promotes, advertizes, publishes, publicizes,
characterizes or otherwise commercializes any Licensed Product for the Field.
BioParadox may call such entities to ThermoGenesis’ attention from time to time.

2.4 Protection of Field Exclusivity. ThermoGenesis shall not grant to any third
party any right to sell or use the Licensed Products for the Field within the
Territory. In the event that ThermoGenesis becomes aware of the unauthorized
sale or use of any of the Licensed Products, ThermoGenesis shall use
commercially reasonable, good faith efforts to enforce the limitations and
restrictions contained in any agreement with a third party with respect to the
Licensed Products.

2.5 Trademark License Grant. ThermoGenesis hereby grants BioParadox and its
Affiliates the right to use and display the Trademarks with Licensed Products in
connection with activities within the scope of the license of Section 2.1. The
decision whether or not to use and display the Trademarks shall, as between the
Parties, be in BioParadox’s discretion. BioParadox and its Affiliates and
sublicensees shall, if and to the extent they choose to exercise the foregoing
Trademark license, comply with ThermoGenesis’s reasonably and customary written
quality standards and procedures, of which ThermoGenesis shall provide the
then-current version each January during the Term including any requirements not
to alter, deface or remove any ThermoGenesis Trademarks displayed on any
Licensed Product or its packaging as regards those units for which BioParadox
elects to use the Trademarks. Notwithstanding the foregoing, but subject to any
third party vendor requirements applicable to any Licensed Product produced by
such vendor, BioParadox’s (and its Affiliates’ and sublicensees’) trademarks may
be displayed on Licensed Product packaging, and the parties shall reasonably
cooperate with one another to ensure that all Licensed Product packaging and
labeling complies with applicable law. Except as provided in this Agreement,
nothing herein shall grant to BioParadox any right, title or interest in the
ThermoGenesis Trademarks, which right, title and interest shall be vested in
ThermoGenesis. BioParadox shall promptly notify ThermoGenesis if, during the
term of this Agreement, BioParadox becomes aware of and concludes that any other
Person who is using any trademark, trade name, service mark, service name or
logo that is substantially or confusingly similar to the ThermoGenesis
Trademarks used by BioParadox pursuant to the authority granted by ThermoGenesis
hereunder.

2.6 Data. To the extent of ThermoGenesis’ rights, and subject to any applicable
non-disclosure or confidentiality agreements, ThermoGenesis shall disclose to
BioParadox monthly (a) any and all data known to ThermoGenesis or its Affiliate
which data are with respect to Res-Q Technology devices, including data with
respect to reproducibility of output of the devices (whether or not the output
is PRP); and (b) regulatory updates as to the progress of the foregoing devices
(including a summary of regulatory submissions, meetings and feedback with
FDA/FDA Counterparts and reports and observations regarding reliability and
reproducibility of output from the devices).

2.7 Translation of Materials. ThermoGenesis shall not bear any cost or
responsibility to create and maintain all literature required, in any languages
required, in order to market, sell, distribute and service the Licensed Products
in the Territory, including without limitation all labeling, package inserts,
instruction manuals, registrations, sales literature and other promotional
materials for the Licensed Product. If BioParadox translates any literature
provided by ThermoGenesis, BioParadox shall do so at (as between the Parties)
its own cost and expense and shall transfer to ThermoGenesis all rights, title
and interest in the translated materials. A copy of all translated materials
will be provided to ThermoGenesis prior to release and distribution and
BioParadox shall make any corrections of any errors in the translation of which
BioParadox receives written notice from ThermoGenesis. To avoid doubt,
BioParadox’s literature that it (or its Affiliate or sublicensee) authors or
commissions relating to BioParadox’s exclusive Field is not required to be
transferred to ThermoGenesis or reviewed by ThermoGenesis prior to release and
distribution; provided that BioParadox shall provide a copy of all such
materials to ThermoGenesis within a reasonable time, not to exceed 30 days after
any release or distribution.

2.8 Reservation of Title. ThermoGenesis reserves to itself and retains all
right, title and interest in and to the Res-Q Technology (including all Res-Q
Technology Improvements). BioParadox may not use the Licensed Products
(including parts) provided by ThermoGenesis under this Agreement to duplicate,
translate, decompile, reverse engineer or adapt the Licensed Product and parts
without the prior written consent of ThermoGenesis. Nothing in this Agreement
shall be read to prevent BioParadox from licensing, otherwise creating or
otherwise developing next-generation or other technologies for the Field or the
Therapeutic Field, as long as BioParadox does not use materials supplied by
ThermoGenesis under this Agreement in such efforts and does not infringe
Licensed Patents in such efforts.

2.9 No Other Rights. Except as expressly provided in this Agreement, no right,
title, or interest is granted by ThermoGenesis to BioParadox hereunder, and
ThermoGenesis may distribute products other than the Licensed Product, or the
Licensed Product for use in Fields other than the Field within the Territory,
either directly or indirectly through distributors, and no right, title or
interest is granted by ThermoGenesis to BioParadox relating to such products.
Except as expressly provided in Section 3.4, no right title or interest in any
Patent or Know-How is granted from BioParadox to ThermoGenesis.

ARTICLE 3
DEVELOPMENT; COMMERCIALIZATION

3.1 Development for Therapeutic Indication. BioParadox shall have the exclusive
right at its sole cost and expense to develop and publish data with respect to
use for the Therapeutic Field of PRP produced by Res-Q Technology. BioParadox
shall have the exclusive right, at its sole cost, expense and risk, to generate
preclinincal data, conduct clinical trials and obtain full regulatory approval
for the use of Neutrophil-Depleted PRP (“NDPRP”) generated by the Licensed
Products in the Field. Furthermore, (a) within six months after the Effective
Date, BioParadox will provide research data that supports the enhanced efficacy
of Neutrophil Depleted PRP over conventional PRP or either Party may terminate
this Agreement by written notice to the other Party and (b) within one (1) year
after the Effective Date, BioParadox shall publish or present at a conference
data to validate that PRP produced using Res-Q Technology has utility for the
Therapeutic Field, or exercise its elective termination right under
Section 10.2. To avoid doubt, the following data are sufficient to satisfy the
requirements of clauses (a) and (b) of the foregoing sentence: data
demonstrating that, comparing each to controls, treatment with NDPRP will result
in better cardiac function (as measured by left ventricular ejection fraction)
than treatment with conventional PRP.

3.2 Diligence.

(a) Obligation; Purchase of Extensions. BioParadox shall achieve the following
milestones set forth on Exhibit E by the dates set forth therein, or else pay
the extension fee corresponding to the particular milestone within sixty
(60) days after such date or else ThermoGenesis shall have the right as its
exclusive remedy to terminate this Agreement by 30 days written notice to
BioParadox within 60 days after the applicable deadline; provided that
BioParadox does not cure (e.g., pay the fee) within the 30-day notice period.

(b) Effect of Extensions. Subject to the expiration date set forth in
Section 10.1, if BioParadox pays any extension fee under subsection (a) (by
reference to the amounts set forth in Exhibit E), then the applicable amount of
time extension purchased will extend both the milestone that was not met timely,
and all subsequent milestones. For example, if BioParadox pays to extend
milestone 1 by 2 years, then each of milestones 1, 2, 3 and 4 shall be extended
by 2 years from the explicit date that is set forth in the second column of the
table, so that the actual deadline date for each of the milestones (if no
further extensions are subsequently purchased by BioParadox) shall be August 1
of 2015, 2017, 2019 and 2021 for milestones 1, 2, 3 and 4, respectively.

(c) Operation of Averaging in Milestone 4. The quarterly minimum purchase of
milestone 4 is averaged over each calendar year. The months of August,
September, October, November and December from the month when the deadline to
begin meeting milestone 4 on an ongoing basis occurs shall be averaged together
with the quarters of the following calendar year, and thereafter all averaging
shall occur on a calendar year basis.

(d) Activities of Others. BioParadox may achieve the milestones of this
Section 3.2 by its own activities, or by those of its Affiliates, sublicensees,
sub-distributors, or anyone deriving rights from any of them.

(e) Exclusive Diligence Obligations. The exclusive diligence obligations of
BioParadox, its Affiliates, sublicensees, sub-distributors, and anyone deriving
rights from any of the foregoing shall be those set forth in this Section 3.2,
to the exclusion of all other diligence obligations, express or implied, at law
or in equity.

3.3 Commercialization. As between the Parties, BioParadox shall have the sole
right at its sole cost and expense to commercialize (including promotion,
registration, publication, marketing, selling, importing and exporting) Licensed
Product for the Field in the Territory. As between the Parties, BioParadox shall
have the right to select, own, file for, register, maintain and control any and
all trademarks and trade names other than the Trademarks for use with the
Licensed Products for the Field within the Territory. In addition, as between
the Parties, BioParadox shall be entitled to decide in its discretion whether to
use and display the Trademarks with Licensed Product in connection with the use
of the Licensed Products for the Field in the Territory.

3.4 ThermoGenesis Right to Use Data. Notwithstanding the provisions of this
Agreement, each Party shall on a regular basis, not less than quarterly and in
any event sufficiently quickly to allow each Party to comply with applicable
Laws and Regulations (as defined in Section 5.11), provide to the other Party
all data generated by or on behalf of (or under license from) such Party that
relates to the reliability and reproducibility of the output of Res-Q
Technology, or is necessary for the other Party to have in order to comply with
any applicable Law or Regulation (e.g., safety reporting requirements to FDA or
a counterpart to FDA). Data disclosed to BioParadox under this provision is, to
avoid doubt, considered Licensed Know-How within the license to BioParadox in
Section 2.1. For data disclosed by BioParadox to ThermoGenesis under this
provision, ThermoGenesis shall have all rights to use and exploit such data
outside the Field for any application other than in connection with the use of
the Licensed Products for the Field within the Territory. The foregoing shall
not be read to imply a license to any patent right; rather, it speaks only to
use of the data.

3.5 Distribution Options. BioParadox shall have exclusive distribution rights
for the Licensed Product for the Field within the Territory. However, the
Parties agree that in certain areas, BioParadox may not be equipped to maximize
distribution compared to potential third party distributors. Where third party
distribution offers business advantages, the Parties agree to reasonably
consider alternative distribution arrangements.

ARTICLE 4
FINANCIAL TERMS

4.1 Initial Order. BioParadox is required to place the initial $[*] order of
Section 5.3 on the timing set forth in Section 5.3.

4.2 Pricing. Pricing for supply shall be as provided for in Section 5.1.

4.3 Extension Fees. Section 3.2 provides for diligence milestone extension fees
under certain circumstances at BioParadox’s election to maintain rights, which
shall be payable to the extent and when provided for in such Section.

4.4 Late Payments. Any payment due under this Agreement that is not paid on or
before the date such payment is due shall bear interest at a rate equal to the
lesser of: the Prime Rate during the period of late payment plus two percent
(2%) interest compounded annually; or the maximum rate permitted by law,
calculated based on the number of days that payment is delinquent until full
payment has been made. “Prime Rate” means the prime or equivalent rate quoted by
The Wall Street Journal with respect to the time period in which payment was
delinquent.

4.5 Records and Audit. ThermoGenesis shall keep (or cause to be kept) complete
and accurate records pertaining to the cost elements of underlying pricing (as
described in Section 5.1) for Licensed Products supplied under this Agreement in
sufficient detail to permit BioParadox to confirm the proper calculation of
pricing as per Section 5.1. BioParadox shall have the right, at its expense, to
cause an independent, certified public accountant to audit such records
necessary to confirm ThermoGenesis’ calculations of pricing as per Section 5.1.
Such independent, certified public accountant shall be bound by appropriate
confidentiality and non-use obligations. It shall be nationally recognized in
the United States. Such audit rights may be exercised no more often than once a
year, and only once with respect to records regarding any given accounting
period, exercised within one (1) year after the year to which such records
relate, upon reasonable advance notice to ThermoGenesis and during normal
business hours. The terms of this Section shall survive any termination or
expiration or termination of this Agreement for a period of one (1) year.

4.6 Tax Requirements. The parties acknowledge that the purchase prices of the
Licensed Products do not include any sales, excise, use, value added or other
government taxes or duties that may be applicable to the export, import or
purchase of the Licensed Product and parts, including all income and
income-based taxes imposed on ThermoGenesis under applicable laws in the
Territory, which taxes shall be the sole responsibility of and BioParadox agrees
that it will bear all such taxes and duties. When ThermoGenesis has the legal
obligation to collect and/or pay such taxes or duties, the appropriate amount
shall be added to BioParadox’s invoice and paid by BioParadox to ThermoGenesis,
unless BioParadox provides ThermoGenesis with a valid tax exemption certificate
authorized by the appropriate governmental taxing authority, or provides proof
of payment to such authority.

4.7 Withholding Taxes. If laws or regulations require that taxes be withheld
from payments due to ThermoGenesis hereunder, BioParadox will (a) deduct those
taxes from the remittable payment, (b) pay the taxes to the proper taxing
authority, and (c) send evidence of the obligation together with proof of tax
payment to ThermoGenesis within sixty (60) days if requested in writing by
ThermoGenesis following that tax payment.

ARTICLE 5
SUPPLY

5.1 Pricing. The pricing for the supply of Supply Products to BioParadox shall
be at [*]% of the invoiced cost to ThermoGenesis by Third Parties for the
manufacture and delivery of such Supply Products. The current invoiced cost to
ThermoGenesis for the manufacture and delivery of the Supply Products is set
forth on Exhibit C and the current purchase price for the Supply Products is set
forth on Exhibit A. If ThermoGenesis or its Affiliate manufactures in the
future, then, pricing will be [*]% of ThermoGenesis’ actual per-unit costs of
such manufacture determined in accordance with U.S. GAAP consistently applied
(and including a reasonable allocation of manufacturing overhead but excluding
all corporate overhead), but in any event such sales price shall not exceed the
pricing of Exhibit A.

5.2 Scope of Product Supply; Specifications. The Supply Products manufactured
for ThermoGenesis currently are the products set forth in Exhibit A. The
specifications for these products are as in Exhibit B. The “Specifications” for
a given Supply Product are the ones attached to this Agreement. ThermoGenesis
shall provide BioParadox not less than thirty (30) days advanced notice of any
change in Specifications. Changes to the Specifications for a Supply Product
which alter performance or function or would require new clinical testing by
BioParadox or regulatory review of the resulting PRP shall be subject to consent
of BioParadox (“Changes Requiring Consent”), which shall not be unreasonably
withheld, conditioned or delayed. Notwithstanding any provision of this
Agreement, the foregoing requirements of this Section 5.2 shall not apply to
unlicensed products obtained from third party vendors, including, without
limitation, the Res-Q 3400 Centrifuge and Res-Q Cart System set forth on
Exhibit A (all such Licensed Products are “Vendor Products;” “Vendor Products”
exclude all Licensed Products set forth on Exhibit A as of the Effective Date
other than the Res-Q 3400 Centrifuge and Res-Q Cart System). ThermoGenesis shall
make good faith efforts to obtain such notice rights from the vendors of the
Vendor Products. In the event that ThermoGenesis is unable to secure the notice
rights from such vendors, then BioParadox shall have the right to independently
source such Vendor Products. If BioParadox elects to independently source such
Vendor Products, then ThermoGenesis shall provide any specifications or other
information owned by ThermoGenesis with regard to such vendor Products, to the
extent that such information may legally be disclosed and is not subject to
nondisclosure, confidentiality or other legal restrictions. Any Res-Q Technology
that is not a Licensed Product set forth on Exhibit A shall be available for
supply to BioParadox under this Agreement only if ThermoGenesis or its
Affiliates produces or sells such Licensed Products to Third Parties.
Notwithstanding the foregoing, ThermoGenesis is not required to expand the
Licensed Products it produces beyond those set forth on Exhibit A

5.3 Initial Order and Initial Order Pricing. Exhibit C sets forth the current
per-unit price for the Supply Products being manufactured as of the Effective
Date. Within 90 days after the Effective Date, BioParadox shall place an initial
order for Supply Product(s) that when invoiced on the current pricing set forth
in Exhibit C shall total at least $[*].

5.4 Subsequent Orders. Not later than the first day of each calendar quarter,
BioParadox shall provide to ThermoGenesis a rolling quarterly forecast of
BioParadox’s requirements for Supply Products for the twelve (12) month period
commencing that quarter. The requirements for the first quarter period of each
rolling quarterly forecast shall constitute a firm and binding Purchase Order
for that quantity of Supply Products, and shall be delivered to BioParadox in
full prior to the end of the same quarter. The remaining rolling quarterly
forecast shall constitute non-binding estimates of Supply Product requirements
for the period described, however the 2nd quarter in any forecast shall be
varied by no more that +/- 20% in the subsequent binding forecast, unless
mutually agreed by the parties. The 3rd and 4th quarter of each forecast are
non-binding and may be modified by BioParadox at any time in its sole
discretion. Any aggregate increase in firm order quantities over forecasted
quantities for a given quarter in excess of 20% as the second quarter of any
forecast rolls forward the next quarter to be the first quarter of the
subsequent forecast shall be subject to mutual agreement and the capacity
constraints of ThermoGenesis.

5.5 Shortage. In case of shortage of Supply Product (i.e., if BioParadox’s
orders together with other orders or ThermoGenesis’ requirements for the given
Supply Product for purposes outside the Field exceed the available supply) in
any given time period, then without limiting ThermoGenesis’ obligations under
Section 5.4, ThermoGenesis shall allocate to BioParadox no less than its
proportionate share of Supply Product based on ordering history in the 12 months
leading up to the shortage.

5.6 No Change to Terms of this Agreement in Purchase Orders/Confirmations. No
purchase order, purchase order confirmation, or other document exchanged in
connection with supply under this Agreement shall be deemed to amend or modify
the terms of this Agreement. In case of any conflict between this Agreement and
any purchase order, purchase order confirmation, or other document exchanged in
connection with supply under this Agreement, this Agreement shall govern and
prevail. All purchase orders, purchase order confirmations, and other documents
exchanged in connection with supply under this Agreement are hereby expressly
rejected to the extent of any conflict with this Agreement.

5.7 Shipping; IncoTerm. ThermoGenesis shall ship and insure in accordance with
BioParadox’s written instructions to the facility designated by BioParadox
(which may be the facility of BioParadox, its Affiliate, its contractor, or
otherwise). Shipping terms shall be FCA (IncoTerms 2000) ThermoGenesis facility
in Rancho Cordova, California, or ThermoGenesis contract manufacturer location.

5.8 Manufacturing Documentation and Certification. Each shipment shall be
accompanied by a manufacturing certificate confirming conformity of each unit of
Supply Product to the applicable Specifications and manufacture in accordance
with Laws and Regulations, and such other documentation as BioParadox may
reasonably require for quality and compliance purposes.

5.9 Invoicing. ThermoGenesis may invoice BioParadox for each shipment as of or
after the date of shipment. ThermoGenesis shall provide such invoices in
writing. Each invoice shall be due within 45 days after BioParadox receives it.

5.10 Acceptance; Rejection. BioParadox shall have 45 days from its receipt of
each Supply Product shipment from ThermoGenesis to inspect and accept or reject
each shipment in writing. If BioParadox does not provide written notice to
reject a shipment within 45 days after BioParadox receives it, then BioParadox
shall be deemed to have accepted it. If BioParadox provides written notice to
reject a given shipment, then (a) ThermoGenesis shall promptly (within 15 days)
replace the quantities included in such shipment to the extent ThermoGenesis has
such Supply Products in stock, and shall otherwise replace such quantities as
soon as possible but not more than 30 days from the date of such notice, and
(b) take possession of the rejected quantities of Supply Product at its sole
expense (including being responsible for the costs of return shipping). In the
case of latent defects not discovered on routine inspection during the
acceptance/rejection period described above, BioParadox shall have a period of
45 days from discovery of the latent defect to notify ThermoGenesis of the
problem and the effects set forth in the foregoing sentence shall then apply.

5.11 Compliance with Law and Applicable Regulatory and Industry Standards.
ThermoGenesis shall (and shall require its Affiliates and any contractors
permitted under Section 5.17 to), in its and their manufacture of Supply
Products for supply under this Agreement, comply fully with cGMP, all applicable
laws of the Territory, all applicable regulations and requirements of FDA/FDA
Counterpart(s) of the Territory, and all applicable industry standards,
including ISOs (collectively “Laws and Regulations”).

5.12 Conformity to Specifications Upon Delivery. ThermoGenesis hereby covenants
that upon delivery FCA the receiving facility, each unit of Supply Product
delivered under this Agreement shall have been manufactured in compliance with
this Agreement (including Section 5.11), shall be free of manufacturing defects,
and shall conform in all respects to the applicable Specifications.

5.13 Intentionally Deleted.

5.14 Records. Each Party shall maintain for at least five (5) years or the
applicable Law and Regulations requirement (whichever is longer) their
respective records to ensure compliance with any Laws and Regulations, including
traceability of all shipments of Supply Product. These records shall include the
part number (if any), manufacturing dates, shipping dates and lot/batch number.
Each Party shall be allowed access to the other Party’s records at all
reasonable times during normal business hours, or at such other times that are
mutually agreed by the Parties, promptly following the requesting Party’s
request.

5.15 Audits. If required for regulatory compliance, BioParadox shall be entitled
to conduct or have conducted audits of the facility or facilities used to
manufacture Supply Product for delivery under this Agreement. BioParadox shall
give at least 5 days notice prior to each audit.

5.16 Intentionally Deleted.

5.17 Subcontracting. ThermoGenesis currently subcontracts the manufacture of the
Supply Products, and intends to subcontract such manufacture in the future.

5.18 Supply Assurances.

(a) On-Time Shipment. Upon receipt of a purchase order for Supply Products from
BioParadox, ThermoGenesis shall confirm the promised shipment date to
BioParadox, provided that such shipment date shall always ensure that shipment
is made within the same calendar quarter as per Section 5.4 herein. BioParadox
shall calculate the on-time shipment performance of ThermoGenesis (“On-Time
Shipment”) in shipping Supply Products ordered by BioParadox, targeting a goal
of [*]% On-Time Shipment for any individual calendar quarter. Additionally, in
the event that orders from BioParadox exceed the binding forecast for such
calendar quarter, ThermoGenesis shall only be measured against the quantities as
provided in the binding forecast.

(i) The Delivery Metrics shall be calculated as follows: (1) the numerator shall
be the number of items shipped on or before the promised shipment date (with the
5 day allowance specified above), and incomplete (partial) shipments are
included in the calculation to the extent of the items shipped; and (2) the
denominator shall be the total number of items ordered from and confirmed by
ThermoGenesis each calendar quarter.

(ii) BioParadox shall provide a copy of the scorecard utilized to calculate this
Delivery Metric directly to ThermoGenesis so that ThermoGenesis may raise any
issues with the calculation it deems relevant. If the On-Time Shipment of
ThermoGenesis using this Delivery Metric falls below [*]% for any individual
calendar quarter, ThermoGenesis shall reduce the price of the Supply Products by
the following matrix:

Event Price Reduction

1st occurrence of non-compliance [*]%

2nd and any subsequent occurrence of non-compliance [*]%

(iii) Notwithstanding the foregoing, the price reduction under this provision
will continue for the Supply Products until the On-Time Delivery of
ThermoGenesis exceeds [*]% for a period of [*] consecutive days, at which time
the pricing determined pursuant to Section 5.1 shall apply.

(iv) If the On-Time Delivery of ThermoGenesis is [*]% or less for [*] calendar
quarters in any one year, or more than [*] calendar quarters over any rolling
[*] year period during the term of this Agreement, and such non-compliance is
not the result of Force Majeure, BioParadox has the option, at its sole expense,
to directly source the manufacture of the Supply Products from a contract
manufacturer for purposes of obtaining Supply Products for use in the Field
within the Territory consistent with this Agreement or to itself (or by its
Affiliate) manufacture; provided that, BioParadox notifies ThermoGenesis in
writing within 30 days of the triggering non-compliance of BioParadox’s intent
to have the Supply Products manufactured.

(b) Discontinued Product. In the event that ThermoGenesis elects to discontinue
the manufacture of any Supplied Product, it shall provide not less than one
hundred righty (180) days advanced notice to BioParadox, and BioParadox shall
have the right to elect to manufacture the Supply Product (excluding all Vendor
Products) for purposes of commercializing the Supply Product in the Field within
the Territory by written notice to ThermoGenesis, not later than thirty (30)
days prior to the end of the notice period.

(c) Supply Failure. In the event that ThermoGenesis is failing to manufacture
Supply Product due to the financial stability or condition of ThermoGenesis, or
the Delivery Metric is less than [*]% in any [*] period, BioParadox shall have
the right to elect to manufacture the Supply Product (excluding all Vendor
Products) for purposes of commercializing the Supply Product in the Field within
the Territory by written notice to ThermoGenesis.

5.19 Manufacturing Information. In the event of an election under
Section 5.18(a)(iv), a Discontinued Product under Section 5.18(b) or Supply
Failure under Section 5.18(c), as set forth in Section 5.18 above, or BioParadox
having the right to manufacture under Article 10, ThermoGenesis shall within
15 days after written demand from BioParadox disclose to BioParadox in full the
detailed instructions for manufacturing the current Supply Products (excluding
all Vendor Products), including batch records and SOPs. Additionally, in the
event that (X) ThermoGenesis has a Cash Balance of less than $[*] or a Quick
Ratio of less than [*], or (Y) On-Time Delivery drops to [*]% or less over any
calendar quarter for the second time, then ThermoGenesis shall within 15 days
after written demand from BioParadox deposit with a mutually acceptable third
party escrow holder the detailed instructions for manufacturing the current
Supply Products (excluding all Vendor Products), including batch records and
SOPs, and shall provide quarterly updates to the escrowed information to keep
the information that is in escrow fully current. The escrow holder shall be
authorized and required to release the escrowed information to BioParadox in the
event of an election under Section 5.18(a)(iv), a Discontinued Product under
Section 5.18(b) or Supply Failure under Section 5.18(c), or BioParadox having
the right to manufacture under Article 10. BioParadox shall be authorized to
manufacture Supply Products (other than Vendor Products) for purposes of
commercializing the Supply Product in the Field within the Territory during the
term of this Agreement. For purposes of this provision “Cash Balance” shall mean
the cash balance and short-term investments, net of debt or borrowed funds, at
any month end and “Quick Ratio” means current assets less inventories, divided
by current liabilities. ThermoGenesis management shall confirm the relevant
financial information within 20 days following any month end, in writing to
BioParadox.

5.20 Reports. Each Party shall notify the other as soon as possible, but in no
event in more than three (3) business days after learning the information, of
any complaint or adverse event report that they become aware of relating to the
Supply Products. ThermoGenesis shall be solely responsible for establishment and
maintenance of all required monitoring, vigilance, complaint handling and
reporting systems for Supply Product, including medical device reporting,
vigilance reports, field recalls, and corrective actions (“Reports”).
ThermoGenesis shall take all necessary actions required for any Reports and
shall provide to BioParadox in writing information on the status of any Reports
(a) upon BioParadox’s request and (b) in a quarterly summary of all complaint
and corrective actions relevant to the use of Supply Product.

5.21 Recalls. “Recall” means any required removal of Supply Product from
inventory of BioParadox, its Affiliates, designees and customers as required by
FDA Quality System Regulations, 21 CFR 806 et seq., and related Laws and
Regulations, at the reasonable discretion of ThermoGenesis after determination
that Supply Product contains a manufacturing, design or other defect rendering
it unsuitable for medical or clinical use. If there is a Recall of any Supply
Product anywhere in the Territory, each Party shall cooperate fully with the
other in effecting such Recall, including promptly returning any affected
inventory in its possession and promptly communicating to any customers
information as to the Recall or instructions for compliance with the Recall.
ThermoGenesis shall, at its sole option, cost, and expense (a) promptly replace
any Recalled Supply Product with new compliant Licensed Product; or (b) promptly
issue a refund to BioParadox for any Recalled Supply Product. ThermoGenesis
shall pay, or reimburse BioParadox, for all reasonable out-of-pocket expenses
incurrected in effecting such Recall of Supply Product, including any shipping
costs related to return and/or replacement of recalled Supply Products.

5.22 Returns. There are no rights of return for cash. Licensed Product returns
are allowed under ThermoGenesis’ warranty program. All Licensed Product returns
must be approved by ThermoGenesis and assigned a Return Material Authorization
(“RMA”) number. To obtain an RMA number prior to return, BioParadox shall notify
ThermoGenesis of the description of the Licensed Product, quantity, reason for
return, serial number of device and date of purchase of Licensed Product to be
returned. Upon request from ThermoGenesis, BioParadox shall return the rejected
Licensed Products in accordance with ThermoGenesis’ reasonable instructions at
ThermoGenesis’ expense, provided that such instructions comply with all
applicable laws and regulations. The RMA number shall be prominently displayed
on the outside of the shipping box and the Licensed Products shall be packaged
to protect them from shipping damage. Repair for costs of damage due to improper
packaging by BioParadox for shipping between it and its customers will be the
responsibility of BioParadox.

5.23 Product Warranties. ThermoGenesis’ standard warranty is attached hereto as
Exhibit D. BioParadox shall either (a) pass on to their customers the Licensed
Product warranties set forth in Exhibit D, a copy of which warranty will be
included in the packaging of the Licensed Product, or (b) provide in the terms
of sale that ThermoGenesis assumes no liability and the customer is only legally
entitled to look to BioParadox or its Affiliate or sublicensee. BioParadox shall
not provide on behalf of ThermoGenesis customer warranties greater than those
authorized by ThermoGenesis, and BioParadox shall defend, indemnify, and hold
harmless ThermoGenesis from any claims resulting from any BioParadox actions or
policies with respect to product warranties that are inconsistent with or
greater than any warranty applicable between ThermoGenesis and BioParadox
(provided that ThermoGenesis complies with the procedures of Section 8.3).

ARTICLE 6
INTELLECTUAL PROPERTY

6.1 Prosecution of Licensed Patents.

(a) ThermoGenesis Responsibility for Licensed Patents not Specific to the Field.
ThermoGenesis shall use reasonable efforts to file, prosecute and maintain any
and all Licensed Patents that are not specific to the Field, all in
ThermoGenesis’ own name. ThermoGenesis shall bear all costs associated with such
filing, prosecution and maintenance. ThermoGenesis shall keep BioParadox fully
informed of (including by providing to BioParadox advanced drafts of planned
correspondence and filings with patent offices worldwide and promptly delivering
copies of office actions and the like received from such offices), and shall
confer with BioParadox and obtain BioParadox’s advance comments and input
regarding such prosecution and maintenance. ThermoGenesis shall incorporate,
where reasonable (meaning wherever reasonably consistent with the basic
principle of obtaining broad but valid coverage for Licensed Products),
BioParadox’s comments with respect to such proposed filings, to the extent
relevant to Licensed Products or their manufacture or use within the scope of
the license of Section 2.1. ThermoGenesis shall also provide ThermoGenesis with
copies of substantive actions and communications received from such patent
authorities with respect to such Patents, promptly after receipt by BioParadox.
Notwithstanding the foregoing, ThermoGenesis shall not be obligated to file,
prosecute or maintain Licensed parents in any country or jurisdiction.

If ThermoGenesis elects to abandon, or not to file or prosecute, any such
Licensed Patent in any one or more countries, ThermoGenesis shall give notice of
such election to BioParadox promptly, but in any event at least sixty (60) days,
before any filing or payment of fees is required for such prosecution or
maintenance. If after receiving such notice, BioParadox gives notice to
ThermoGenesis that BioParadox shall take responsibility for such Patent,
ThermoGenesis shall (i) promptly provide BioParadox with all pertinent files,
correspondence, records, information and other documents relating thereto in its
Control, and (ii) take all other actions reasonably necessary to transfer to
BioParadox the authority to prosecute, maintain and file for such Patent
(including its progeny), in the name of ThermoGenesis, in the applicable
country(ies).

(b) Licensed Patents Specific to the Field. BioParadox shall be solely
responsible for and have the right to, but not be obliged to, assume in the name
of ThermoGenesis filing, prosecution and maintenance activities with respect to
all Licensed Patents that are specific to the Field. If BioParadox elects to do
so, then the provisions of Section 6.1(a) shall apply mutatis mutandis.

6.2 Infringement of ThermoGenesis Patents by Third Parties; Declaratory Judgment
Actions.

(a) Notification. Each Party shall promptly notify the other Party in writing of
any alleged, threatened or actual infringement of the Licensed Patents of which
it becomes aware and provide any information available to that Party relating to
such infringement.

(b) Enforcement Against Infringement in the Field.

(i) First Right. If any Licensed Patent is infringed by a Third Party by
activities with any Licensed Product in the Field (in whole or in part)
(“Competitive Infringement”), BioParadox (or its Affiliate or Sublicensee) shall
have the first right, but not the obligation, to initiate, prosecute and control
any action with respect to such Third-Party infringement, by counsel of
BioParadox’s own choice and at BioParadox’s own expense, to secure the cessation
of the infringement or to bring suit against the infringer.

(ii) Back-Up Right. If BioParadox does not choose to exercise its first right to
enforce Licensed Patents against any given Competitive Infringement within
180 days after first notice between the Parties with respect to a particular
infringer under subsection (a), then ThermoGenesis shall have the right to
enforce the Licensed Patents against such Competitive Infringement.

(c) Enforcement by ThermoGenesis of the Licensed Patents Against Infringement
other than Competitive Infringement. If any Licensed Patent is infringed by a
Third Party by activities that do not constitute Competitive Infringement (i.e.,
infringement with products that are not Licensed Products or infringement that
is wholly outside the Field), then ThermoGenesis shall have the sole right to
bring and control any such action by counsel of its own choice and at its own
expense, and BioParadox shall have the right to participate in such action
solely as an observer and be represented by counsel of its own choice at its own
expense. ThermoGenesis shall not bring any such action without first discussing
the matter with BioParadox and considering BioParadox’s comments.

(d) Cooperation. The Party that does not bring any such action or proceeding as
permitted under this Section 6.2 agrees to be joined as a party plaintiff at the
prosecuting Party’s request and to give the prosecuting Party reasonable
assistance and authority to control, file and prosecute the suit as necessary.
In addition, the non-prosecuting Party’s affiliated inventor(s) on the patent
being enforced shall cooperate in the suit at the prosecuting Party’s expense
(on a reimbursement of expenses, purely pass-through basis). The prosecuting
Party shall reimburse (on a purely pass-through basis) all reasonable expenses
of such cooperation of such other Party.

(e) Recoveries. Any damages or other monetary awards recovered in a suit
prosecuted by a Party or its Affiliate (or in the case of ThermoGenesis, another
member of ThermoGenesis) or sublicensee pursuant to this Section 4.2 against
Third-Party infringement of the Licensed Patents with respect to Competitive
Infringement shall (i) be applied first to reimburse the costs and expenses of
the Parties in conducting such suit (including the internal costs and expenses
specifically attributable to such suit) and (ii) any remaining damages shall be
retained by the prosecuting Party.

(f) Declaratory Judgment Actions. If a Third Party brings a declaratory judgment
or other action alleging non-infringement of, or contesting the breadth of, or
contesting the validity or enforceability of any Licensed Patent that is
specific to the Field, then BioParadox shall have the first right (which it
shall exercise or not within ninety (90) days after learning of the action) to
defend and control the defense of such suit. If BioParadox does not exercise
such right timely then ThermoGenesis shall have the right to defend and control
the defense of such action. The foregoing shall apply mutatis mutandis to other
Licensed Patents, with ThermoGenesis having the first right.

6.3 Patent Term Extensions. If any patent term extensions are available with
respect to any Licensed Patent that is specific to the Field, then BioParadox
shall be entitled in its discretion to decide whether to apply for such
extension with respect to Licensed Products for the Field. ThermoGenesis shall
fully cooperate with BioParadox to seek any such extensions that BioParadox
elects to pursue.

ARTICLE 7
REPRESENTATIONS AND WARRANTIES

7.1 Mutual Representations and Warranties. To the other Party, each Party hereby
represents and warrants as follows:

(a) Due Organization. It is duly organized, validly existing and in good
standing under the laws of the state in which it was organized, and has full
power and authority and the legal right to own and operate its property and
assets and to carry on its business as it is now being conducted and as
contemplated in this Agreement, including the right to grant the licenses
granted hereunder.

(b) Authority and Binding Agreement. (i) It has the legal power and authority
and the legal right to enter into this Agreement and perform its obligations
hereunder; (ii) it has taken all necessary action on its part required to
authorize the execution and delivery of the Agreement and the performance of its
obligations hereunder; and (iii) the Agreement has been duly executed and
delivered on behalf of such Party, and constitutes a legal, valid and binding
obligation of such Party and is enforceable against it in accordance with its
terms.

(c) No Conflict. It has not entered (and covenants that it shall not enter) into
any agreement with any Third Party (and covenants that it shall not take any
action or allow to occur any action) that is in conflict with the rights granted
to the other Party under this Agreement, and has not taken (and covenants that
it shall not take) any action that would in any way prevent it from granting the
rights granted to the other Party under this Agreement, or that would otherwise
conflict with or adversely affect the rights granted to the other Party under
this Agreement. The execution, delivery and performance of this Agreement will
not cause a conflict with or breach of any agreement to which it or its
Affiliate is a party.

7.2 ThermoGenesis Representations and Warranties. ThermoGenesis represents and
warrants to BioParadox that:

(a) Title; Encumbrances. As of the Effective Date, ThermoGenesis is the sole and
lawful owner of the entire right, title and interest in the Licensed Patents,
Licensed Know-How, and Trademarks. There are no outstanding liens, security
interests, pledges, charges, mortgages, restrictions, interests and/or
encumbrances of any kind in or burdening any of the Licensed Patents, Licensed
Know-How, and/or Trademarks.

(b) Other Licenses. ThermoGenesis and its Affiliates have not granted, expressly
or otherwise, any assignment, license or other extension of rights, covenant not
to sue, or other similar interest or benefit, exclusive or otherwise, to, under
or in the Licensed Patents, Licensed Know-How and Trademarks with respect to
Licensed Products in the Field, that remains in effect or in force as of the
Effective Date.

(c) Non-infringement of Third Party Rights. No published Patents or trade secret
rights owned or controlled by a Third Party dominate or would be infringed or
misappropriated by the manufacture, use, sale, offer for sale or importation of
any of the formulations of Licensed Products for the Field, and ThermoGenesis
has received no written claims relating to any claims of such domination,
infringement or misappropriation.

(d) Claims. There are no claims, actions, suits or proceedings commenced or
pending, or to ThermoGenesis’ or its Affiliate’s knowledge threatened, against
it or any its Affiliates as of the Effective Date that could affect the rights
and benefits granted to BioParadox under this Agreement.

(e) Third-Party Activities. As of the Effective Date and to ThermoGenesis’
knowledge, there are no activities by Third Parties that would constitute
infringement or misappropriation of the Licensed Patents (in the case of pending
claims, evaluating them as if issued).

(f) Data. ThermoGenesis has disclosed to BioParadox all data and information
disclosed in regulatory filings (including adverse event and serious adverse
event reports to Regulatory Agencies) prior to the Effective Date or generated
by, disclosed to and/or known to ThermoGenesis or any of its Affiliates in all
cases regarding Licensed Products and any information required to fairly and
accurately interpret such data and information and make ThermoGenesis’
disclosures thereof to BioParadox complete, accurate and not misleading.

(g) No Debarment. In the course of developing Licensed Products, ThermoGenesis
has not engaged any person who has been debarred by the FDA or to ThermoGenesis’
knowledge is the subject of debarment proceedings by the FDA.

7.3 Disclaimer of Warranties. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES
EXPLICITLY SET FORTH IN SECTIONS 7.1 and 7.2, EACH OF BIOPARADOX AND
THERMOGENESIS HEREBY EXPRESSLY DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES,
EXPRESS, STATUTORY OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY,
NON-INFRINGEMENT OR FITNESS FOR A PARTICULAR PURPOSE.

ARTICLE 8
INDEMNIFICATION

8.1 Indemnification by BioParadox. BioParadox shall indemnify, hold harmless and
defend ThermoGenesis, its Affiliates and their respective officers, directors,
members, employees and agents (the “ThermoGenesis Indemnitees”) from and against
any and all losses, damages, liabilities, judgments, fines, amounts paid in
settlement, expenses and costs of defense (including without limitation
reasonable attorneys’ fees and witness fees) (collectively “Losses”) resulting
from any demand, claim, action or proceeding brought or initiated by a Third
Party (each a “Third-Party Claim”) against any ThermoGenesis Indemnitees(s) to
the extent that such Third-Party Claim arises out of (i) the breach or alleged
breach of any representation, warranty or covenant by BioParadox in Article 7;
or (ii) the negligence or willful misconduct of any BioParadox Indemnitee
(defined in Section 8.2); or (iii) the distribution, research, development,
manufacture, storage, handling, use, sale, offer for sale or importation of
Licensed Products by or for BioParadox and its Affiliates, sublicensees and
distributors (other than the ThermoGenesis Indemnitees); provided that (a) the
ThermoGenesis Indemnitees comply with the procedure set forth in Section 8.3;
and (b) such indemnity shall not apply to the extent ThermoGenesis has an
indemnification obligation pursuant to Section 8.2 for such Loss.

8.2 Indemnification by ThermoGenesis. ThermoGenesis shall indemnify, hold
harmless and defend BioParadox, its Affiliates, and their respective officers,
directors, employees and agents (the “BioParadox Indemnitees”) from and against
any and all Losses resulting from any Third-Party Claim against any BioParadox
Indemnitee(s) to the extent that such Third-Party Claim arises out of (i) the
breach or alleged breach of any representation, warranty or covenant by
ThermoGenesis in Article 7 or of the obligations set forth in Article 5;
(ii) the negligence or willful misconduct of any ThermoGenesis Indemnitee; or
(iii) the distribution, research, development, manufacture, storage, handling,
use, sale, offer for sale or importation of Licensed Products outside the Field
by or for ThermoGenesis or its Affiliates, licensees, distributors or anyone
under contract with any of them; provided that (a) the BioParadox Indemnitees
comply with the procedure set forth in Section 8.3; and (b) such indemnity shall
not apply to the extent BioParadox has an indemnification obligation pursuant to
Section 8.1 for such Loss.

8.3 Mechanics. A Party whose BioParadox Indemnitee or ThermoGenesis Indemnitee
is entitled to be indemnified pursuant to this Article 8 (the “Indemnified
Party”) shall give prompt notice of the Third Party Claim to the other Party
(the “Indemnifying Party”) and the Indemnifying Party shall defend against such
Third Party Claim with the reasonable cooperation of the Indemnified Party;
provided that the Indemnifying Party shall not settle any such Third-Party Claim
for anything other than money damages without the prior written consent of the
Indemnified Party, which consent shall not be unreasonably withheld, conditioned
or delayed. The Indemnified Party shall have the right to be present in person
or through counsel at substantive legal proceedings relating to the Third-Party
Claim giving rise to the Indemnified Party’s right to indemnification hereunder.
If the Parties cannot agree as to the application of Sections 8.1 and 8.2 to any
Loss or Third-Party Claim, the Parties may conduct separate defenses of such
Third-Party Claim. In such case, each Party further reserves the right to claim
indemnity from the other in accordance with Sections 8.1 and 8.2 upon resolution
of such underlying Third-Party Claim.

8.4 Limitation of Liability. IN NO EVENT SHALL EITHER PARTY OR ITS RESPECTIVE
AFFILIATES AND SUBLICENSEES BE LIABLE FOR SPECIAL, EXEMPLARY, CONSEQUENTIAL OR
PUNITIVE DAMAGES, WHETHER IN CONTRACT, WARRANTY, TORT, STRICT LIABILITY OR
OTHERWISE, EXCEPT TO THE EXTENT SUCH PARTY MAY BE REQUIRED TO INDEMNIFY THE
OTHER PARTY FROM SUCH DAMAGES CLAIMED BY THIRD PARTIES UNDER THIS ARTICLE 8 AND
EXCEPT TO THE EXTENT THAT SUCH DAMAGES ARISE FROM BREACH OF THE OBLIGATIONS SET
FORTH IN ARTICLE 7 (REGARDING CONFIDENTIALITY).

ARTICLE 9
CONFIDENTIALITY

9.1 Confidential Information; Exceptions. For three (3) years after the
expiration or termination of this Agreement, each Party shall maintain all
Confidential Information of the other Party in trust and confidence and shall
not disclose any such Confidential Information to any Third Party (except as
expressly provided below) or use any such Confidential Information for any
purposes other than those necessary or permitted for performance under this
Agreement (including for purposes of exercising the rights granted to it under
this Agreement). Neither Party shall disclose Confidential Information of the
other Party to any employee, agent, consultant, Affiliate, or sublicensee who
does not have a reasonable need for such information. Disclosures to such
persons with a reasonable need for the information are only permitted to the
extent the person is subject to binding obligations of confidentiality and
limited use at least as restrictive in scope as those of this Article 9. Each
Party shall use at least the same standard of care as it uses to protect its own
confidential information of a similar nature to prevent unauthorized disclosures
or uses of Confidential Information of the other Party, but no less than
reasonable care. Each Party shall promptly notify the other Party upon discovery
of any unauthorized use or disclosure of the Confidential Information of the
other Party.

Confidential Information shall not include any information which, as shown by
competent proof:

(a) is now, or hereafter becomes, through no act or failure to act on the part
of the receiving Party in breach hereof, generally known or available;

(b) is known by the receiving Party at the time of receiving such information,
as shown by contemporaneous written records;

(c) is hereafter furnished to the receiving Party by a Third Party, as a matter
of right and without restriction on disclosure;

(d) is independently developed by the receiving Party without use of or
reference to Confidential Information of the other Party, as shown by
independent, contemporaneous written records; or

(e) is the subject of a prior, express, written permission to disclose provided
by the disclosing Party.

The Parties agree that the material financial terms of this Agreement will be
considered Confidential Information of both Parties. Notwithstanding the
foregoing, either Party may disclose such terms (a) to bona fide potential
corporate partners, potential investors or merger or acquisition partners, and
to financial underwriters and legal and financial advisors, provided that all
such disclosures shall be made only to such parties under binding written
obligations of confidentiality and nonuse at least as restrictive in scope as
those of this Article 9, and (b) to the extent required to comply with
applicable legal requirements including as part of regular securities law
reporting requirements and/or in accordance with securities regulatory authority
or securities exchange rules, demands and/or practice.

9.2 Authorized Disclosure. Notwithstanding any other provision of this
Agreement, each Party may disclose Confidential Information of the other Party:

(a) to the extent and to the persons and entities required by an applicable
governmental law, rule, regulation or order; provided, however, that the
responding Party shall first have given prompt notice to the other Party hereto
to enable it to seek any available exemptions from or limitations on such
disclosure requirement or such other appropriate remedy) and shall reasonably
cooperate in such efforts by the other Party, and the receiving Party shall
disclose only that portion of the Confidential Information that it is legally
required to disclose;

(b) to the extent required to comply with applicable legal requirements
including as part of regular securities law reporting requirements and/or in
accordance with securities regulatory authority or securities exchange rules,
demands and/or practice;

(c) to the extent and to the persons and entities required by rules of the
National Association of Securities Dealers; provided, however, that the
responding Party shall first have given prompt notice to the other Party hereto
to enable it to seek any available exemptions from or limitations on such
disclosure requirement and shall reasonably cooperate in such efforts by the
other Party; or; or

(d) as necessary to file or prosecute patent applications, prosecute or defend
litigation or otherwise establish rights or enforce obligations under this
Agreement, but only to the extent that any such disclosure is necessary.

9.3 Return of Confidential Information. If this Agreement is terminated or
expires, both Parties shall use diligent efforts to return all Confidential
Information received by each of them from the other Party except to the extent
such Confidential Information is necessary or useful to exercise any license or
other right surviving termination of this Agreement. Additionally, each Party
will be allowed to keep one archival copy of any Confidential Information of the
other Party’s Confidential Information for record-keeping purposes only.

9.4 No Public Announcements. The form and content of any public disclosure
regarding this Agreement and/or the terms hereof, including press releases, are
subject to the mutual written agreement of the Parties. A Party shall not be
required to repeat information that has already been publicly disclosed. If a
Party is legally required to file a copy of this Agreement publicly (including
in those circumstances described in Section 9.2), then it shall confer with the
other Party and seek confidential treatment for those terms of this Agreement
that the other Party requests.

9.5 Use of Names, Logos or Symbols. Other than legally required disclosures and
disclosures required by the rules of any securities exchange on which a
disclosing Party’s stock is traded (of which advance notice and discussion to
the full extent reasonably practicable shall be provided, but for which a Party
shall not be required to obtain consent from the other Party), neither Party
shall use the name, trademarks, logos, physical likeness, employee names or
owner symbol of the other Party for any publicity, promotion or similar public
use without the prior written consent of the affected Party. Nothing in this
Agreement shall be construed as granting either Party any rights or license to
use any of the other Party’s trademarks or trade names without separate, express
written permission of the owner of such trademark or trade name.

ARTICLE 10
TERM AND TERMINATION

10.1 Term. The term of this Agreement shall commence upon the Effective Date
and, unless sooner terminated as provided in this Article 10, shall expire the
later of (a) three (3) years after the Effective Date, and (b) if BioParadox
elects and remains in compliance with Section 3.2 (whether by timely achieving
the milestone accomplishments set forth therein or alternatively by paying the
fees in accordance with such Section if elected by BioParadox), the later of
(i) ten (10) additional years and (ii) expiration of the last Valid Claim that
Claims a Licensed Product.

10.2 Elective Termination by BioParadox. BioParadox shall have the right to
terminate this Agreement at any time, with or without cause, upon ninety
(90) days prior written notice to ThermoGenesis.

10.3 Termination for Breach or Insolvency.

(a) Breach. Either Party may terminate this Agreement if the other Party
materially breaches this Agreement, by sixty (60) days written notice to the
breaching Party, provided that the breaching Party fails to cure the breach
within such sixty (60) day notice period, or in the case of a material breach
that is incapable of cure within sixty (60) days, fails to provide within such
sixty (60) day notice period a written plan to cure the breach as soon as
practicable, provided further that the cure period shall not exceed ninety
(90) additional days.

(b) Insolvency. Either Party may terminate this Agreement upon written notice of
termination to the other Party, upon (i) the institution by or against the other
Party of insolvency, receivership or bankruptcy proceedings or any other
proceedings for the settlement of such other Party’s debts, provided that
termination shall not be effective in the event of an involuntary proceeding
against the other Party if such proceeding is dismissed within ninety (90) days
after the filing thereof; (ii) the other Party’s making a general assignment for
the benefit of its creditors; or (iii) the other Party’s dissolution.

(c) Mechanics. If a Party gives notice of termination under this Section 10.3
and the other Party disputes whether such notice was proper (i.e., whether the
Party having received such notice had actually materially breached this
Agreement or was actually insolvent as described in such notice), then the issue
of whether this Agreement has been terminated shall be resolved in accordance
with Section 11.1. If as a result of such dispute resolution process it is
finally determined that the notice of termination was proper, then such
termination shall become effective as of the date of such final determination;
provided, however, in the case of a termination pursuant to Section 10.3(a) for
breach, that the breaching Party fails thereafter to cure such breach in
accordance with the determination made in the resolution process under
Section 11.1 within the time period set forth in this Section 10.3 for the
applicable breach following such determination (meaning it must either cure
within ninety (90) days after such final determination or provide within such
time period a commercially reasonable written plan for cure). If, however, as a
result of such dispute resolution process it is determined that the notice of
termination was improper, then no termination shall have occurred and this
Agreement shall remain in effect.

10.4 Reversion of Licensed Rights. If ThermoGenesis terminates this Agreement
pursuant to Section 10.3 or BioParadox terminates this Agreement pursuant to
Section 10.2, then the license to BioParadox in Section 2.1 and all other rights
under this Agreement shall terminate. However, BioParadox shall have the right
to sell any Licensed Product quantities that it (or its Affiliate or
Sublicensee) has in process or in inventory as of the effective date of such
termination, provided that BioParadox pays all payments due on sales of Licensed
Products thereof in accordance with Article 3.

10.5 Surviving Licenses upon Expiration or Certain Terminations.

(a) If this Agreement expires as set forth in Section 10.1, the license granted
BioParadox in Section 2.1 shall survive and automatically become a
non-exclusive, irrevocable, and fully paid-up, royalty-free license throughout
the world with respect to all Licensed Products.

(b) If BioParadox terminates this Agreement pursuant to Section 10.3 following
ThermoGenesis’ uncured material breach of this Agreement or insolvency, then the
license granted BioParadox pursuant to Section 2.1 shall survive such
termination, and, in addition to those provisions that survive any expiration or
termination of this Agreement as set forth in Section 10.6, the following shall
survive and apply: Articles 5 (with ongoing supply by ThermoGenesis being
limited to a transition period not to exceed one (1) year), at the end of which
transition period BioParadox shall have the right to elect (not later than such
date) to manufacture the Supply Products (excluding the Vendor Products) for use
in the Field within the Territory otherwise consistent with the terms of this
Agreement) and 6 shall survive. BioParadox’s obligations under Section 3.2 shall
not survive such a termination, but Section 3.2(e) shall and after such a
termination BioParadox (and those deriving rights from it) shall have no
diligence obligations whatsoever, under this Agreement or implied at law or in
equity.

10.6 Accrued Rights and Obligations; Survival. Expiration or termination of this
Agreement shall not affect any accrued rights or obligations. The provisions of
Articles 7-11 and Section 6.2 (as applied to that infringement that occurred
during the Term) shall survive expiration or termination of this Agreement for
any reason (subject to any subsequent dates of termination referred to in such
individual Articles and Sections).

ARTICLE 11
MISCELLANEOUS

11.1 Dispute Resolution.

(a) Initial Dispute Resolution. The Parties recognize that disputes may from
time to time arise between the Parties during the term of this Agreement. It is
the objective of the Parties to establish procedures to facilitate the
resolution of disputes arising under this Agreement in an expedient manner by
mutual cooperation and without resort to litigation. To accomplish this
objective, the Parties agree to follow the procedures set forth in this
Section 11.1 to resolve any dispute arising under this Agreement. If such a
dispute between the Parties arises, then either Party, by written notice to the
other Party, may have such dispute referred to the Parties’ respective executive
officers designated below or their successors, for attempted resolution by good
faith negotiations within thirty (30) days after such notice is received. Said
designated officers are as follows:

BioParadox: President and CEO

ThermoGenesis: President and CEO

(b) Arbitration. Except as otherwise set out in this Section 11.1, any dispute
that cannot be settled amicably by agreement of the Parties pursuant to
Section 11.1(a) shall be finally settled by an arbitration administered by JAMS
applying its most applicable procedural rules (and the substantive laws of the
State of California) provided that the appointed arbitrator(s) shall have
appropriate experience in the medical device industry (or if no such arbitrator
is available then in the pharmaceutical industry). The place of arbitration
shall be Berkeley, California. The language to be used in the arbitration
proceedings shall be English. The award rendered in any arbitration shall be
final and binding upon both Parties. The judgment rendered by the arbitrator(s)
may include costs of arbitration, reasonable legal fees and reasonable costs for
any expert and other witnesses. Nothing in this Agreement shall be deemed as
preventing either Party from seeking injunctive relief (or any other provisional
remedy) from any court having jurisdiction over the Parties and the subject
matter of the dispute as necessary to protect either Party’s name, Confidential
Information or intellectual property. Judgment upon the award may be entered in
any court having jurisdiction, or application may be made to such court for
judicial acceptance of the award and/or an order of enforcement as the case may
be. Notwithstanding the foregoing, either party shall be free to submit any
dispute relating to the scope, validity, enforceability or other like matter
regarding intellectual property to any court having jurisdiction over the
Parties and the subject matter of the dispute and to seek such relief and
remedies as are available in that court.

11.2 Jurisdiction. Both Parties consent to the exclusive personal jurisdiction
of all courts sitting within Berkeley, California, for resolving all disputes
arising out of or in connection with this Agreement. Each Party hereby waives
any and all defenses it may have to the jurisdiction and venue of such courts,
including a defense that such a court may not assert personal jurisdiction over
such Party, or of forum non conveniens.

11.3 Governing Law. This Agreement is made in accordance with and shall be
governed and construed under the laws of the State of California excluding its
choice of law principles.

11.4 No Agency, Joint Venture or Partnership. Neither Party is, nor will be
deemed to be, an employee, agent or legal representative of the other Party for
any purpose. Neither Party will be entitled to enter into any contracts in the
name of, or on behalf of the other Party, nor will a Party be entitled to pledge
the credit of the other Party in any way or hold itself out as having authority
to do so. The parties are independent contractors, this Agreement is for an
arm’s-length transaction, and the relationship that it governs shall not be
construed to be or create any joint venture, agency or partnership.

11.5 Assignment. Neither Party shall have the right or power to assign any
rights or obligations under this Agreement without the consent of the other
Party, except that either Party may assign this Agreement (as a whole) one or
more times to Affiliates or to a successor to substantially all of the business
or assets of the assigning Party to which this Agreement relates (whether
through merger, sale of stock, sale of assets or other transaction). This
Agreement shall be binding upon and inure to the benefit of the successors and
explicitly permitted assigns of the Parties. Any assignment of this Agreement
not made in accordance with this Agreement is prohibited hereunder and shall be
null and void.

11.6 Change of Control. During the Term, if there is a Change of Control
(defined below), the rights of BioParadox shall continue unaffected on the terms
and conditions of this Agreement, and ThermoGenesis shall issue to BioParadox a
written statement confirming such continuing rights within ten (10) business
days of the effective date of the Change of Control. “Change of Control” means
(i) the direct or indirect sale or other disposition (in one or more related
transactions to one or more parties) of all or substantially all of the assets
of ThermoGenesis, or (ii) the direct or indirect transfer of 50% or more of the
outstanding voting interest of ThermoGenesis, whether in a single transaction or
series of related transactions.

11.7 Amendment. No amendment or modification hereof shall be valid or binding
upon the Parties unless made in writing and signed by authorized officers of
both Parties.

11.8 Notices. Any notice or other communication required or permitted to be
given to either Party hereto shall be in writing unless otherwise specified and
shall be deemed to have been properly given and to be effective (a) on the date
of delivery if delivered in person; (b) the date of electronically confirmed
facsimile transmission if during the recipient’s normal business hours, or
otherwise on the next Business Day; and (c) two (2) Business Days after sending
for next Business Day delivery by internationally recognized expedited courier
service for no later than next-possible-business-day delivery:

      In the case of BioParadox:  
BioParadox, Inc.
340 August Circle
Menlo Park, CA 94025
ATTN:CEO
With required copies to:  
Morrison & Foerster LLP
425 Market Street
San Francisco, CA 94105
Attention: Laura O. Spiegelman
Facsimile: +1 (415) 268-7522
In the case of ThermoGenesis:  
ThermoGenesis Corp
2711 Citrus Road
Rancho Cordova, CA 95742
Attn: CEO
With a required copy to:   
Weintraub Genshlea Chediak
400 Capitol Mall, 11th Floor
Sacramento, CA 95814
Attn: David C. Adams
Facsimile: +1 (916) 446-1611

In the case of (c) (expedited courier service), the Party providing the notice
shall as a courtesy additionally provide the notice by a facsimile in accordance
with (b). Either Party may change its address for communications by a notice to
the other Party in accordance with this Section 10.7.

11.9 Bankruptcy; Intellectual Property. All rights and licenses granted under or
pursuant to this Agreement by a bankrupt Party to the other Party are, and shall
be deemed to be, for purposes of Section 365(n) of the Bankruptcy Code and any
similar law or regulation in any other country, licenses of rights to
“intellectual property” as defined under Section 101(35A) of the Bankruptcy
Code. The Parties agree that all intellectual property rights licensed
hereunder, including without limitation any Licensed Patent in any country
covered by the license grants under this Agreement, are part of the
“intellectual property” as defined under Section 101(35A) of the Bankruptcy Code
subject to the protections afforded the non-terminating Party under Section
365(n) of the Bankruptcy Code, and any similar law or regulation in any other
country. BioParadox shall be entitled to all similar protections as licensee
under bankruptcy laws of other countries. BioParadox shall be entitled to any
and all updates to the Licensed Know-How, including manufacturing information.

11.10 No Implied Licenses. Except as otherwise expressly set forth in this
Agreement, nothing in this Agreement shall give either Party any right, title or
interest in or to any Patents or other intellectual property owned by or
licensed to the other Party.

11.11 Force Majeure. Any delay in or failure of performance by any Party under
this Agreement shall not be considered a breach of this Agreement if and to the
extent caused by occurrences beyond the reasonable control of the Party
affected, including, without limitation, acts of God, embargoes, governmental
restrictions, strikes or other acts of workers, fire, flood, earthquake,
explosion, riots, wars, acts of terrorism, civil disorder, rebellion or
sabotage, vendor shutdown, or unavailability of raw materials. The Party
suffering such occurrence shall notify the other Party and any time for
performance hereunder shall be extended by the actual time of delay caused by
the occurrence, provided that the affected Party works diligently to overcome
the Force Majeure (e.g., engage a new vendor) and the Force Majeure does not
extend more than six (6) months.

11.12 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute a single instrument.

11.13 Captions. All section titles or captions contained in this Agreement, in
any Exhibit referred to herein and the table of contents, if any, to this
Agreement are for convenience only, shall not be deemed a part of this Agreement
and shall not affect the meaning or interpretation of this Agreement.

11.14 Draftsmanship. Each Party acknowledges that it has participated in the
drafting of this Agreement. Any applicable rule of construction to the effect
that ambiguities are to be resolved against the drafting party will not be
applied in connection with the construction or interpretation of this Agreement.

11.15 Right of Offset; Recoupment.

(a) Notwithstanding any other provision of this Agreement, every monetary
liability of BioParadox to ThermoGenesis is subject to and conditioned upon the
recoupment of any and all liabilities owing from ThermoGenesis to BioParadox, so
as to establish a net liability. BioParadox is entitled to credit against or net
out against amounts due under this Agreement, any and all liabilities of
ThermoGenesis to BioParadox, including any damages for breach of contract if
applicable.

(b) Notwithstanding any other provision of this Agreement, every monetary
liability of ThermoGenesis to BioParadox is subject to and conditioned upon the
recoupment of any and all liabilities owing from BioParadox to ThermoGenesis, so
as to establish a net liability. ThermoGenesis is entitled to credit against or
net out against amounts due under this Agreement, any and all liabilities of
BioParadox to ThermoGenesis, including any damages for breach of contract if
applicable.

11.16 No Third Party Rights or Obligations. Except as expressly provided in
Article 8, no provision of this Agreement shall be deemed or construed in any
way to result in the creation of any rights or obligation in any Third Party.

11.17 Severability. If any term, condition or provision of this Agreement is
held to be unenforceable for any reason, it shall, if possible, be narrowed,
shortened, or interpreted to achieve the intent of the Parties to this Agreement
to the extent legally possible rather than voided or if not to any extent
legally possible be deemed severed from this Agreement. In any event, all other
terms, conditions and provision of this Agreement shall be deemed valid and
enforceable to the full extent.

11.18 Compliance with Laws. Each Party shall carry out its activities pursuant
to this Agreement in compliance with all applicable supranational, national,
state, provincial and other local laws, rules, regulations and guidelines.

11.19 Cumulative Rights. The rights, powers and remedies hereunder shall be in
addition to, and not in limitation of, all rights, powers and remedies provided
at law or in equity, or under any other agreement between the Parties. All of
such rights, powers and remedies shall be cumulative, and may be exercised
successively or cumulatively.

11.20 Waiver. No failure or delay on the part of either Party to exercise any
power, right, privilege or remedy under this Agreement will operate as a waiver
thereof. No single or partial exercise of any such power, right, privilege or
remedy will preclude any other or further exercise thereof or of any other
power, right, privilege or remedy. Waivers of powers, rights, privileges and
remedies under this Agreement may only be waived in a writing executed by a duly
authorized officer of the waiving Party.

11.21 Costs. Each Party shall bear its own legal costs of and incidental to the
preparation, negotiation and execution of this Agreement.

11.22 Entire Agreement. This Agreement embodies the entire understanding of the
Parties with respect to the subject matter hereof and shall supersede all
previous communications, representations or understandings, either oral or
written, between the Parties relating to the subject matter of this Agreement.
To be clear, this Agreement supersedes the Prior CDA with respect to
Confidential Information and the Parties’ rights and obligations with respect
thereto.

In Witness Whereof, both BioParadox and ThermoGenesis have executed this
Agreement by their respective officers hereunto duly authorized.

     
BioParadox LLC
By: /s/ Allan Mishra
  ThermoGenesis Corp
By: /s/ Matthew T. Plavan
 
   
Name: Allan Mishra
  Name: Matthew T. Plavan
 
   
Title: CEO, BioParadox
  Title: CFO & EVP, Business Development
 
   
Date: 10/13/10
  Date: 10/11/10
 
   

